In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00502-CR

FORTINO GALLEGOS, Appellant                § On Appeal from Criminal District Court No. 3

                                           § of Tarrant County (1418532D)

V.                                         § August 26, 2019

                                           § Opinion by Justice Womack

THE STATE OF TEXAS                         § (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.       We modify the trial court’s judgment

adjudicating guilt to delete $15 from the $70 imposed reparations. We additionally

modify the incorporated order to withdraw funds to delete $15 from the incurred

“[c]ourt costs, fees and/or fines and/or restitution,” for a remaining total of $55. It is

ordered that the judgment of the trial court is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack